 

1

wm

CLERK'S OFFICE'U.s
AT ROANOKE a COURT
. FILED
IN THE UNITED STATES DISTRICT COURT JUN 2 7 2019
_ FOR THE WESTERN DISTRICT OF VIRGINIA *
DANVILLE DIVISION JULIA UDLEY, CL
pivack’
UNITED.STATES OF AMERICA ) SEALED ;
)
V. ) Criminal No. 4:19-CR-_ 2-2
a
CHRISTIAN JOHN PREKKER )
MOTION TO SEAL
Comes now the United States of America through its attorney and requests that the above
indictment be sealed.

1. The government states that the disclosure of the above indictment would jeopardize the
investigation and capture of the defendant.
2. The government requests that the indictment be sealed for 30 days or until the arrest of
defendant, whichever is sooner.
Respectfully submitted,

THOMAS T. CULLEN
United States Attorney

Date: June 27, 2019 fezZe Sect

RACHEL B. SWARTZ ¥
Assistant United States Attorney

 

Case 4:19-cr-00022-JLK Document1 Filed 06/27/19 Page1of1 Pageid#: 1
